            Case 17-10266 Document 70 Filed in TXSB on 06/17/19 Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                    BROWNSVILLE DIVISION

IN RE:                                                                      CHAPTER 13 PROCEEDING:
VICTOR & MARIA TAMAYO                                                       17-10266-B-13
DEBTORS

                                 MOTION TO DISMISS OR CONVERT

A HEARING WILL BE CONDUCTED ON THIS MATTER ON July 18, 2019 AT                              9:30 am IN U.S.
BANKRUPTCY COURT LOCATED AT:

           US Federal Building & Courthouse, 600 E. Harrison, 3rd Floor, Brownsville, TX 78520

IF YOU WANT A HEARING, YOU MUST REQUEST ONE IN WRITING. YOU MUST FILE YOUR
RESPONSE WITH THE CLERK OF THE BANKRUPTCY COURT WITHIN TWENTY ONE DAYS (21) AS
FOLLOWS: 1. FILE A RESPONSE WITHIN TWENTY ONE DAYS THAT SHOWS THAT THE
ABOVE-CITED DEFICIENCY HAS BEEN CURED, OR 2. FILE A RESPONSE WITHIN TWENTY ONE
(21) DAYS THAT SHOWS THAT THE COURT SHOULD ALLOW YOU ADDITIONAL TIME TO CURE
THE ABOVE-CITED DEFICIENCY. OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
UNOPPOSED AND DISMISS OR CONVERT YOUR CASE. IF THE DEFICIENCY IS FOR FAILURE TO
FILE TAX RETURNS AND THE CASE IS DISMISSED, YOU WILL NOT BE ALLOWED TO FILE
ANOTHER BANKRUPTCY CASE UNTIL ALL OF YOUR RETURNS ARE FILED.         IF YOU ARE
PROPOSING TO MODIFY THE PLAN TO CURE DEFICIENCIES, YOU MUST MAKE A PLAN
PAYMENT IN THE NEW AMOUNT BEFORE THE HEARING OR YOUR CASE MAY BE DISMISSED.


        COMES NOW Cindy Boudloche, Trustee, and moves the Court for an Order dismissing the Debtors' case
as follows:

1.     Debtors are more than fifteen (15) days delinquent on Chapter 13 plan payments. At the time this motion
       was filed, Debtors were $2,250.00 in arrears under the proposed plan.



      WHEREFORE the Trustee prays that the case be dismissed or converted to Chapter 7,
whichever shall be determined in the best interest of creditors.

Dated: June 17, 2019                                          Respectfully Submitted:
                                                              /s/ Cindy Boudloche
                                                               CINDY BOUDLOCHE, Trustee
                                                               555 N. Carancahua Ste 600
                                                               Corpus Christi, TX 78401-0823
                                                               (361) 883-5786 phone
                                                               (361) 888-4126 fax




#467
             Case 17-10266 Document 70 Filed in TXSB on 06/17/19 Page 2 of 2



                                         CERTIFICATE OF SERVICE

I Certify that on or about June 17, 2019, a copy of the foregoing pleading was served electronically on all parties
requesting electronic notice or by United States Mail to the Debtors, Debtors' Counsel and all parties listed
below:

                                                                /s/ Cindy Boudloche
                                                                Cindy Boudloche, Trustee




VICTOR H TAMAYO
MARIA TAMAYO
32028 WHIPPLE RD
LOS FRESNOS, TX 78566



ABELARDO LIMON JR
890 WEST PRICE ROAD
BROWNSVILLE, TX 78520

Parties Requesting 2002 Notice

SYNCHRONY BANK                                          LINEBARGER GOGGAN BLAIR
C/O PRA RECEIVABLES MANAGEMENT                          & SAMPSON LLP
LLC                                                     PO BOX 17428
PO BOX 41021                                            AUSTIN, TX 78760-7428
NORFOLK, VA 23541

WEINSTEIN AND RILEY PS
6785-4 S EASTERN AVE
LAS VEGAS, NV 89119




#467
